Citation Nr: 1014838	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 
and from December 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
tinnitus.

This matter was previously remanded by the Board in July 2009 
for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Tinnitus has not been shown by clear and unmistakable 
evidence to have existed prior to service.

2.  Competent evidence shows tinnitus was manifested during 
active service and has resulted in continuous symptomatology 
since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Applicable Law

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. 
 
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

With respect to lay evidence, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

C.  Evidence

Left ear hearing loss was noted during the Veteran's July 
1968 induction examination.  See 38 C.F.R. § 3.385 (2009).  
On the accompanying Report of Medical History, the Veteran 
denied having any prior hearing loss or ear trouble.  
Beginning in 1970, the Veteran was evaluated for hearing loss 
on multiple occasions.  Treatment records dated April 1970 
and September 1970 showed evidence of bilateral hearing loss.  
Hearing loss was again noted in February 1971.  The examining 
physician noted considerable noise trauma to the ears and 
restricted the Veteran's duties to avoid further hazardous 
noise exposure.  Bilateral high frequency hearing loss was 
also noted on the Veteran's May 1971 separation examination.  
The Veteran complained of a left ear ache in December 1976, 
and was evaluated for hearing loss in January 1977.  However, 
service treatment records contain no entries for complaints, 
treatment, or diagnoses of tinnitus.

The Veteran was afforded a VA examination in October 2005.  
He reported a history of noise exposure during boot camp and 
while working supply in combat zones.  After service, he 
worked in security and law enforcement with some noise 
exposure but utilized hearing protection.  Prior to the 
military, he engaged in hunting, and had head trauma at age 
3.  The Veteran reported the onset of tinnitus was 1969, 
described as constant and bilateral, though worse in the 
right ear.  The examiner noted that there was no 
documentation of tinnitus in service despite numerous hearing 
evaluations.  He also noted that the Veteran had reported 
other health problems, such as coughing or cuts, but not 
tinnitus.  Given the preexisting hearing loss noted at 
induction, the examiner was not 50 percent or more certain 
that tinnitus was not also preexisting, and therefore it was 
less likely than not that tinnitus occurred during or as a 
result of military service.

The Veteran underwent an additional VA examination in 
December 2006.  The examination was conducted by the October 
2005 VA examiner.  The Veteran again reported a history of 
noise exposure during boot camp and while working supply in 
combat zones.  After service, he worked in security and law 
enforcement with some noise exposure but utilizing hearing 
protection.  Prior to the military, he engaged in hunting, 
and had head trauma at age 3.  He stated that his tinnitus 
began after he left the Marine Corps but did not provide any 
specific date.  He described the tinnitus as bilateral and 
constant.  The examiner summarized the Veteran's treatment 
for hearing loss during service, and offered an opinion 
substantially similar to that found in the October 2005 VA 
examination report, but also noted that the Veteran's 
preexisting hearing loss documented at induction was 
consistent with preexisting cochlear damage and possible 
tinnitus prior to military service.  He again concluded that, 
based on all the evidence, it was less likely than not that 
tinnitus occurred during or as a result of military service.

An additional VA opinion was provided by a different examiner 
in September 2009 to address the possibility that tinnitus 
was aggravated by service.  The examiner reviewed the claims 
file, but stated that she could not determine whether 
tinnitus was aggravated without resorting to mere 
speculation.  She noted that the Veteran's preexisting left 
ear hearing loss was well documented.  However, tinnitus can 
not be measured objectively.  It must be reported to exist 
subjectively.  The Veteran reported a number of health-
related problems during service, but did not report tinnitus.  
Without such documentation, tinnitus is neither proven to 
exist nor proven not to exist and the examiner would be 
speculating.  She stated that tinnitus is highly correlated 
with hearing loss, so it is likely the Veteran had tinnitus 
upon entrance into service.  Aggravation of tinnitus would 
imply a change in frequency, duration, or intensity, which is 
not documented.  Without a subjective report of such changes, 
the examiner could not address aggravation.  

In support of his claim, the Veteran stated that he was 
exposed to noise during training, including rifles, machine 
guns, grenades, and simulated mortar blasts, and that no 
hearing protection was used.  See August 2005 Statement.  He 
further stated that he sometimes experienced pain when a 
rifle was fired in his vicinity.  He reported having ringing 
in his ears to his instructors, but was told that it would go 
away.

D.  Analysis

The Board initially notes that, with respect to aggravation, 
tinnitus was not noted at the time of enlistment.  During the 
October 2005 VA examination, the Veteran reported the onset 
of tinnitus as 1969, the year of his entrance into service.  
During the subsequent December 2006 VA examination, the 
Veteran reported the onset of tinnitus to be after he left 
the Marine Corps, which corresponds to a date after June 
1971.  Although the September 2009 opinion stated that it was 
likely that the Veteran had tinnitus upon entrance to 
service, the examiner also noted that tinnitus must be 
reported subjectively, and without such a report, it is 
neither proved to exist nor proved not to exist and an 
examiner would just be speculating.  The speculative nature 
of this opinion does not constitute clear and unmistakable 
evidence of a preexisting disability, and therefore the 
presumption of sound condition has not been rebutted.

Beyond the issue of aggravation, none of the opinions in the 
record establish a positive link between current tinnitus and 
noise exposure in service, and there is no competent evidence 
which causally links the Veteran's tinnitus to service.  The 
Board recognizes that the Veteran is competent to report that 
he has had ringing in his ears.  However, the Veteran has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his current tinnitus and in-service 
noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of 
his claim have been given full consideration by the Board to 
include his description of in-service noise exposure (see, 
e.g., 38 U.S.C.A. § 1154(a)), they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between this claimed disorder and the Veteran's 
period of service.

However, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, supra.  As noted, in adjudicating 
his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, 
competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In his August 2005 statement, the Veteran stated he told his 
instructors that he had ringing in his ears.  During the 
October 2005 examination, the Veteran reported the onset of 
tinnitus as 1969.  During the December 2006 examination, the 
Veteran reported the onset of tinnitus shortly after he left 
the Marine Corps.  He further stated that he had experienced 
tinnitus since service.  See June 2005 Informal Claim.  The 
Board notes that the Veteran is also presently service-
connected for bilateral hearing loss which he also contends 
has existed since service; service connection was granted for 
the left ear on the basis of aggravation of a preexisting 
disorder and on the basis of direct incurrence in the right 
ear.  See November 2005 rating decision.  In light of that 
fact, and resolving all doubts in the Veteran's favor, the 
Board finds that the Veteran's statements regarding his 
tinnitus are competent and sufficiently credible to establish 
a continuity of symptomatology with respect to tinnitus.  
Therefore, service connection for tinnitus is warranted on 
that basis.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


